DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on November 18, 2019 cancelled claims 2-51. No claims were amended and no new claims were added.  The preliminary amendment filed on April 6, 2020 cancelled claim 1, and added new claims 52-81.  Thus, the currently pending claims addressed below are claims 52-81.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-81 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 52-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving an identity of a user accessing a content provider portal; 
retrieving a profile corresponding to the user accessible to a content provider, wherein the profile corresponding to the user comprises demographic information about the user, preferences of the user, or behavioral information about the user; 
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal, wherein a first subset of target audience profiles comprises information that matches with the profile corresponding to the user and a second subset of target audience profiles comprise information that is contradictory to the profile corresponding to the user;
generating a query for the user requesting information associated with a third subset of target audience profiles from the plurality of target audience profiles, wherein the third subset of the target audience profiles does not include the first subset of target audience profiles and the second subset of target audience profiles; 
receiving a reply to the query from the user; and 
causing the profile corresponding to the user to be updated based on the reply to the query. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a communication circuitry, a control circuitry, and a database. The additional technical elements above are recited at a high-processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a communication circuitry, a control circuitry, and a database to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
as evidenced from Figure 9: control circuitry 904 is a processor and storage; Paragraph 144: Control circuitry 904 may be based on any suitable processing circuitry such as processing circuitry; processing circuitry should be understood to mean circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc.; Paragraph 145: control circuitry 904 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers; communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, a digital subscriber line (DSL) modem, a telephone modem, Ethernet card, or a wireless modem for communications with other equipment, or any other suitable communications circuitry; 59: a database appears to be a general purpose database that includes information that is either paid for or for free); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving an identity of a user accessing a content provider portal; 
retrieving a profile corresponding to the user from a database accessible to a content provider, wherein the profile corresponding to the user comprises demographic information about the user, preferences of the user, or behavioral information about the user; 
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal, wherein a first subset of target audience profiles comprises information that matches with the profile corresponding to the user and a second subset of target audience profiles comprise information that is contradictory to the profile corresponding to the user;
receiving a reply to the query from the user; and 
causing the profile corresponding to the user to be updated based on the reply to the query  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 53-61; 63-71 and 73-81 appear to merely further limit the abstract idea by adding an additional step regarding the determining whether a set of targeting profiles in the third subset of targeting profiles match the updated user profile and adding the matching targeting profiles to the first subset of targeting profiles and adding the non-matching targeting profiles to the second set which would be considered part of the abstract idea and determining a set of (claims 53-54, 60, 63-64, 70, 73-74 and 80); adding an additional step of generating for display content recommendation based on the newly added set of matching targeting profiles if there are matching targeting profiles added to the first subset and the type of the content recommendation or generating for display content recommendation based the first subset of targeting profiles is there are no newly added matching targeting profiles which would be considered part of the abstract idea (claims 55-57, 61, 65-67, 71, 75-77, and 81); adds i.e. “PEG” Step 2A Prong One=Yes) recite no additional elements that have not been addressed above and as such are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 52-81 are not patent eligible.


	Possible Allowable Subject Matter
Claims 52-81 would be allowable if the applicant is able to overcome the 35 USC 101 rejection above.
The following is a statement of reasons for the indication of possible allowable subject matter:  The examiner has found prior art (see Herz et al. PGPUB: 2009/0234878) that discloses:
a communication circuitry and a control circuitry;
receiving an identity of a user accessing a content provider portal; 
retrieving a profile corresponding to the user from a database accessible to a content provider, wherein the profile corresponding to the user comprises 
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal, 
wherein a first subset of target audience profiles comprises information that matches with the profile corresponding to the user and a second subset of target audience profiles comprise information that is contradictory to the profile corresponding to the user;
The examiner has also been able to find prior art (see Kakani et al. US Patent Number: 10,475,066) that discloses:
generating a query for the user requesting information associated; 
receiving a reply to the query from the user; and 
causing the profile corresponding to the user to be updated based on the reply to the query. 
However, the generated question of Kakani are not requesting information associated with a third subset of target audience profiles from the plurality of target audience profiles, wherein the third subset of the target audience profiles does not include the first subset of (matching) target audience profiles and the second subset of (contradictory) target audience profiles.
The examiner has also been able to find prior art that discloses dividing a set of user profiles into multiple tiers and expanding or reducing the number of user’s in each set based on an advertiser adjusting a target profile (See at least: Iannaccone et al.: PGPUB 2017/0345026 and Powell et al.: PGPUB 2017/0024455).  
query to the advertiser that updates a targeting profile and not on a query to the user that updates the user’s profile.  
The inventive concept of the claims is that for each user, the user’s profile is compared to a set target profiles and three distinct subsets of profiles are created based on this comparison: a set of targeting profiles that match the user’s profile; a set of targeting profiles that are contradictory to the user’s profile; and a set of profiles that neither match nor are contradictory to the user’s profile. Then a question is generated based on the targeting profiles within this third set. The user’s profile is updated based on the response to this specific question generated from this third set of targeting profiles that neither match nor contradict the user’s profile.  This specific method for generating the question could not be arrived at utilizing the prior art of Iannaccone, Powell, Herz and Kakani in combination.  
Thus, the examiner has been unable to find prior art that discloses generating a query for the user requesting information associated with a third subset of target audience profiles from the plurality of target audience profiles, wherein the third subset of the target audience profiles does not include the first subset of target audience 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/John Van Bramer/Primary Examiner, Art Unit 3621